Citation Nr: 1741173	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-35 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back injury.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee condition, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a lower back injury and denied reopening a claim of service connection for a left knee condition because the evidence submitted was not new and material. 

By way of background, the RO originally denied entitlement to service connection for a left knee condition in July 1986.  The Veteran was notified of that rating decision but did not file a notice of disagreement or submit any new and material evidence during the one-year appellate period.  Therefore, that July 1986 rating decision became final.  In October 2009, the Veteran filed a claim to reopen the left knee condition and also claimed service connection for a lower back injury.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016. A transcript of the hearing is associated with the claims files.

The issues of service connection for a left knee condition and a lower back injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 1986, the RO issued a rating decision denying entitlement to service connection for a left knee condition.  The rating decision was not appealed and new and material evidence was not received during the one-year appeal period following that decision, and thus, that decision is final.

2. In October 2009, the Veteran sought to reopen his left knee condition claim, but a May 2011 rating decision determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a left knee disability. 

3.  Evidence received since the July 1986 rating decision regarding the Veteran's claimed left knee disability is not cumulative or redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a left knee disability.


CONCLUSIONS OF LAW

1. The July 1986 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 1985); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1984).

2. New and material evidence sufficient to reopen the claim of service connection for a left knee disability has been received and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The claim regarding the left knee is reopened, therefore any defect with respect to the notice provided to the Veteran is harmless error.


A. Petition to Reopen

In July 1985, VA received the Veteran's original claim for entitlement for service connection for a left knee condition.  The claim was denied in July 1986 because the evidence did not show an in-service incurrence or event related to the Veteran's diagnosis of a left knee condition.  The RO reviewed the Veteran's service treatment records (STRs), private treatment records, and his statements regarding the left knee condition during and after service.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within the one-year appeal period following that decision.  He also did not assert there was clear and unmistakable error in the rating decision.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 1985); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1986).

In October 2009, the Veteran filed a petition to reopen his claim for service connection for his left knee condition.  The claim to reopen was denied in June 2011 because the Veteran did not present new and material evidence.  The RO reviewed the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and his statements regarding the left knee condition during and after service.  The Veteran filed a notice of disagreement (NOD) in May 2012.  VA issued a Statement of the Case (SOC) in October 2012.  The Veteran perfected an appeal to the Board in December 2012.  A Supplemental Statement of the Case (SSOC) was issued in July 2014.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. §3.156 (c)(1). In this case, the record indicates that service records were received by the RO in October 1985, which included a January 1985 entrance examination report.  The July 1986 rating decision noted review of the record and that service medical records (SMRS) had not been received.  As it appears that the available service records were of record at the time of the July 1986 rating decision, the Board finds that reconsideration of the claim under 38 C.F.R. §  3.156 (c) is not warranted. The Board will, therefore, address the appeal to reopen service connection based on the submission of new and material evidence.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence of record in July 1986 consisted of service records, including personnel records and enlistment examination report, VA and private treatment records prior to approximately June 1986, VA examination reports, and lay statements from the Veteran.  The evidence of record failed to establish an in-service event, injury or disease or a causal link between the Veteran's disability and his active duty service. Since the July 1986 rating decision, the Veteran's service medical records have been attached to the claims file and the Veteran has submitted additional medical records from private providers related to his left knee condition, to include a private examination and MRI of his left knee in June 2017.  Additionally, the Veteran has provided lay statements from himself, his spouse, and two buddies regarding injuries sustained during service.  Furthermore, the Veteran's statements during the hearing of June 2016 with the undersigned VLJ have provided additional insight and facts into the Veteran's claims.  The Veteran testified that he injured his back and left knee in service.  He indicated that he received treatment from medics at Fort Irwin and Camp Roberts. He and indicated the he received treatment after service for the left knee at Audie Murphy medical center.  

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for a left knee condition is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  To that extent only, the claim is granted.  


ORDER

New and material evidence sufficient to reopen the claim of service connection for a left knee condition has been received and to that extent only the claim is granted.  


REMAND

Here, the Veteran has not received a VA examination and opinion pertinent to his claimed left knee condition or his lower back injury since the October 2009 claim was made.  The Veteran does receive periodic treatment in a VA facility near his home but has not received an examination and opinion to ascertain the nature and etiology of his claimed left knee condition and lower back injury.  In light of the Veteran's testimony and the additional lay evidence submitted, the Board finds that an examination regarding the claim condition is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, attempts to obtain additional available service and post-service treatment records should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any pertinent private treatment records not already identified and, with the appropriate authorization, attempt to obtain those records and associate them with the claims file.  

2. Obtain any updated VA treatment records, to include any available records of treatment at Audie Murphy medical center dated in 1986,  and associate them with the claims file.

3.  Attempt to obtain any additional service treatment records regarding the left knee and back, to include any available records of treatment from Camp Robert and Fort Irwin.

3.  Schedule the Veteran for the appropriate VA examination to evaluate the nature and etiology of the Veteran's left knee condition and lower back injury.  The examiner should be provided a copy of the Veteran's claims file and is requested to review it in conjunction with this remand.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

Based on the examination results and review of the record, the examiner should provide an opinion as to the following: 

Whether it is at least as likely as not (50 percent or greater likelihood) that any current left knee and back disability had their onset in service or are otherwise related to service.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

Attention is invited to the Veteran's own lay statements, the statement from his spouse, and the statements from his buddies that discuss his 1980 back injury and his August 1981 left knee injury.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


